DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 2016/0030105) in view of Brandt (US 2015/0083688).
Regarding claim 1, Mayer teaches a jaw member for an end effector assembly, comprising: a support base (26); an electrical jaw lead adapted to operably connect to an electrosurgical generator (par. [0025]); and a sealing plate operably coupled to the support base (sealing plate including 21), the sealing plate including: an upper plate including an outer peripheral edge that extends therefrom (21), the outer peripheral edge defining a cavity configured to receive a lower plate (outer peripheral edge of 21 as in Fig. 5 to receive a lower plate 25); at least one of the upper plate or the lower plate operably coupled to the electrical lead (par. [0025] lead to plate 21).Mayer is silent regarding and a series of grooves defined within the upper plate and projecting therethrough to expose the lower plate.
However, Brandt teaches retention features on the sealing plate that go fully through the plate to expose underneath (par. [0037]).It would have been obvious to one of ordinary skill in the art to modify Mayer with the retention features of Brandt as a way to help secure the plate to the jaw as in par. [0037].
Regarding claim 2, Mayer teaches wherein the lower plate is made from at least one of an electrically conductive material, electrically non-conductive material, thermally conductive material or thermally non-conductive material or combinations thereof (25 is made of conductive material).
Regarding claim 5, Mayer teaches wherein the lower plate extends at least partially along the length of the upper plate (Fig. 5 25 extends at least partially along the length of 21).
Regarding claim 6, Mayer teaches wherein the outer peripheral edge of the upper plate is configured to mechanically engage the support base (Fig. 5, 26 and 21 mechanically engage as part of the jaw).
Regarding claim 7, Mayer is not explicit wherein an upper surface of the lower plate defines a corresponding bottom surface of at least one of the plurality of grooves.However, Brandt teaches retention features on the sealing plate that go fully through the plate to expose underneath (par. [0037]).It would have been obvious to one of ordinary skill in the art to modify Mayer with the retention features of Brandt as a way to help secure the plate to the jaw as in par. [0037]. This would expose the material underneath, including the lower plate.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 2016/0030105) in view of Brandt (US 2015/0083688),in further view of Nagtegaal (US 2018/0318001).
Regarding claim 8, Mayer teaches a method of manufacturing a two-part sealing plate of a jaw member of an end effector assembly, comprising the steps of: forming a progressive strip including an upper plate and a lower plate connected via a web (21 and 25 connected by web);
and securing the upper plate to a support base of the jaw member (21 secured to 26 as in Fig. 5).Mayer is silent regarding fabricating a series of grooves through the upper plate; orienting the lower plate to a non-tissue engaging side of the upper plate such that an upper surface of the lower plate defines a corresponding bottom surface of at least one of the plurality of grooves; and removing the web. Mayer is silent regarding folding the lower plate relative to the upper plate in dimensional alignment therewith, but teaches forming parts via various processes as in par. [0030].
However, Nagtegaal teaches electrode plates formed into shape via folding, casting, machine etching, are all well known (par. [0034]).However, Brandt teaches retention features on the sealing plate that go fully through the plate to expose underneath (par. [0037]). 
It would have been obvious to one of ordinary skill in the art to modify Mayer with the retention features of Brandt as a way to help secure the plate to the jaw as in par. [0037]. This would expose the material underneath, including the lower plate. It would have been obvious to one of ordinary skill in the art to modify Mayer with the folding mechanism as part of the shaping process, as in Nagtegaal to achieve the shapes desired by Mayer. One of ordinary skill in the art would look to similar forceps devices such as Nagtegaal as a way of forming various plates shapes.
Claim 3-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Nagtegaal, in view of Kappus (US 2013/0231662).
Regarding claim 3, Mayer is silent regarding wherein the upper plate includes a knife slot defined therethrough configured to reciprocate a knife therealong upon actuation thereof.
However, Kappus teaches a knife slot through the jaw to reciprocate a knife therealong when the knife is actuated (Fig. 4a, slot 115b).It would have been obvious to one of ordinary skill in the art to modify Mayer with the knife slot and associated knife mechanism of Kappus, to allow for cutting of tissue that is sealed.
Regarding claim 4, Mayer is not explicit wherein the lower plate includes a knife slot defined at least partially therethrough aligned in substantial vertical registration with the knife slot defined within the upper plate.However, Kampus teaches a knife slot as in claim 3, and that a lower plate includes knife slot at least partially aligned with the knife slot of the upper plate (115’ and 115b aligned as in Fig. 4a).It would have been obvious to one of ordinary skill in the art to modify Mayer with the knife slot and associated knife mechanism of Kappus, to allow for cutting of tissue that is sealed.
Regarding claim 9, Mayer is silent regarding further comprising fabricating a knife slot within the upper plate configured to reciprocate a knife therealong upon actuation thereof.However, Kappus teaches a knife slot through the jaw to reciprocate a knife therealong when the knife is actuated (Fig. 4a, slot 115b).
It would have been obvious to one of ordinary skill in the art to modify Mayer with the knife slot and associated knife mechanism of Kappus, to allow for cutting of tissue that is sealed.
Regarding claim 10, Mayer is silent regarding the method further comprising fabricating a knife slot within at least a portion of the lower plate in substantial vertical registration with the knife slot of the upper plate.However, Kampus teaches a knife slot as in claim 9, and that a lower plate includes knife slot at least partially aligned with the knife slot of the upper plate (115’ and 115b aligned as in Fig. 4a).
It would have been obvious to one of ordinary skill in the art to modify Mayer with the knife slot and associated knife mechanism of Kappus, to allow for cutting of tissue that is sealed.
Regarding claim 11, Mayer teaches further comprising bending an outer peripheral edge of the upper plate to define a cavity configured to receive the lower plate (outer peripheral edge of 21 as in Fig. 5 to receive a lower plate 25).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of .
Regarding claim 12, Mayer teaches a method of manufacturing a two-part sealing plate of a jaw member of an end effector assembly, comprising the steps of: forming a progressive strip including an upper plate and a lower plate connected via a web (21 and 25 connected via web 24); 
fabricating a series of grooves through the upper plate (ridges forming the functional section 16 as in par. [0025]); orienting the lower plate to a non-tissue engaging side of the upper plate such that an upper surface of the lower plate defines a corresponding bottom surface of at least one of the plurality of grooves (lower plate 25 oriented as a bottom surface of the grooves as in at least Fig. 5); and securing the upper plate to a support base of the jaw member (21 secured to 26).Mayer is silent regarding folding the lower plate relative to the upper plate in dimensional alignment therewith, but teaches forming parts via various processes as in par. [0030].
However, Nagtegaal teaches electrode plates formed into shape via folding, casting, machine etching, are all well known (par. [0034]).
It would have been obvious to one of ordinary skill in the art to modify Mayer with the folding mechanism as part of the shaping process, as in Nagtegaal to achieve the shapes desired by Mayer. One of ordinary skill in the art would look to similar forceps devices such as Nagtegaal as a way of forming various plates shapes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794